Treat, C. J. Starbird recovered a judgment, before a justice of the peace, against the trustees of schools, of a township-in Randolph county. An appeal bond was entered into by one of the trustees, and approved by the clerk of the Circuit Court.. The court overruled an application by the trustees to amend the bond, and sustained a motion of the plaintiff to dismiss the-appeal. This case is not distinguishable from those of Bragg v. Fessenden, 11 Ill. 544, and Boosman v. Freeman, 12 Ill. 165. The principle is settled in those cases, that where a party, by himself or his agent, undertakes to appeal from the decision of a justice of the peace, and makes such an attempt at the execution of an appeal bond, that the proper officer accepts it, he shall not be prejudiced by reason of any deficiency in the obligation, if he will, when objection is made, supply the defect. Here the bond was defective, because not executed by the corporation against which the judgment was rendered. It was, however, binding on the obligors personally, and the appellee was, consequently, not without a remedy. The trustee intended to take an appeal that would enable the corporation to have the case re-heard, and, for that purpose, executed a bond which was approved and accepted by the clerk. The court should have permitted the trustees to perfect this appeal, by the execution of a bond obligatory on the corporation. The judgment is reversed, and the cause remanded. Judgment reversed.